      Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 1 of 17



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 SHENZHEN SMOORE TECHNOLOGY LTD.,

 Plaintiff                                            19-cv-9896 (LGS)

 v.                                                XXXXXXXXXXXXXXXXXXXXXX
                                                   [AMENDED   PROPOSED]
                                                FINAL DEFAULT JUDGMENT
 ANUONUO INTERNATIONAL TRADE COMPANY,                AND PERMANENT
 BAOLFASHION, BOWEI E-CIGARETTES STORE,             INJUNCTION ORDER
 CAPRICE, CHI NA TECH (HZ) CO., LTD.,
 CMKTECH, DAIZHIWEI, DIHAO ELECTRONIC
 TECHNOLOGY        (SHENZHEN)       LIMITED,
 DINGXINYAN,        DONGGUAN          CACUQ
 ELECTRONIC     TECHNOLOGY       CO.,   LTD.,
 DONGGUAN JIANQIAO HARDWARE PRODUCTS
 CO.,   LTD.,   DONGGUAN        RHS    HOME
 ACCESSORIES FACTORY, EASTPUDOG, E-
 CIGARETTE STORE, EVAFUN E-CIGARETTES
 STORE, EXPLORER OUTDOOR SPORTS CLUB,
 FADED,      FASHION-FAT,      FLOWERSBUD,
 GARDON,      GREEN      CIGS,      GUANGXI
 BAYENGTONG TECHNOLOGY CO., LTD.,
 GUOHUIHUI, HANRONG, HEBEI BONSTER
 TECHNOLOGY             CO.,            LTD.,
 HORIZON_ELECTRONIC,             INEEKVAPE,
 INEEKVAPE STORE, IPHONE, IVAPE STORE,
 IVVE.GOODS, JINHUA CHIDAO E-COMMERCE
   Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 2 of 17



CO., LTD., KRISTY21, KUJATA515, LIUHUI884,
MOMSMONEY04,                 NEWLIVESTYLE,
OMNIPOTENT-UP,                SEX-PLAZA2014,
SHENGZHEN       NUOHENGDA        ELECTRONIC
TECHNOLOGY CO., LTD.,SHENZHEN AIWOSEN
TECHNOLOGY CO., LIMITED, SHENZHEN
APEXTOR TECHNOLOGY CO., LTD., SHENZHEN
A-TOUCH ELECTRONIC CO., LTD., SHENZHEN
AVBAD TECHNOLOGY CO., LTD., SHENZHEN
B&E TECHNOLOGY CO., LTD., SHENZHEN
BOYOU YUYUN TECHNOLOGY CO., LTD.,
SHENZHEN BROSVAPOR TECHNOLOGY CO.,
LTD., SHENZHEN BUDDY TECHNOLOGY
DEVELOPMENT        CO.,   LTD.,    SHENZHEN
CHANGING      TECHNOLOGY         CO.,  LTD.,
SHENZHEN CHENMAN TECHNOLOGY CO., LTD.,
SHENZHEN CLOUDY TECHNOLOGY CO., LTD.,
SHENZHEN E-UNION TECHNOLOGY CO., LTD.,
SHENZHEN EVER DELI TECHNOLOGY CO., LTD.,
SHENZHEN EXERTION HARDWARE PRODUCTS
CO.,   LTD.,   SHENZHEN      GLOBALEVAPOR
TECHNOLOGY COMPANY LIMITED, SHENZHEN
GLOBALSELL      TECHNOLOGY        CO., LTD.,
SHENZHEN GOLDEN TRADING CO., LTD.,
SHENZHEN GREEN ALLIANCE TECHNOLOGY
CO.,    LTD.,    SHENZHEN       HENGSHIJIAN
TECHNOLOGY CO., LTD., SHENZHEN HONG
CHUANG NEW ENERGY TECHNOLOGY CO.,
LTD., SHENZHEN IBELI TECHNOLOGY CO.,
LTD., SHENZHEN IISMOOKER TECHNOLOGY
CO., LTD., SHENZHEN INNSEED TECHNOLOGY
CO., LTD., SHENZHEN ITSUWA ELECTRON CO.,
LTD., SHENZHEN JIAHAOJIA TECHNOLOGY CO.,
LIMITED, SHENZHEN KAIWEI ELECTRONICS
CO., LTD., SHENZHEN KALESI ELECTRONICS
CO., LTD., SHENZHEN LEMAGA TECHNOLOGY
CO., LTD., SHENZHEN LEXIN TONG DIGITAL
TECHNOLOGY CO., LTD., SHENZHEN LINCOE
TECHNOLOGY CO., LTD., SHENZHEN LISHENG
TECHNOLOGY CO., LTD., SHENZHEN LIUYANG
CHUANGZHI      TECHNOLOGY        CO.,  LTD.,
SHENZHEN LOTUS ELECTRON CO., LTD.,
SHENZHEN LTQ VAPOR ELECTRONICS CO.,
LTD.,   SHENZHEN       LUMIN    INTELLIGENT
TECHNOLOGY        CO.,   LTD.,     SHENZHEN
MINGJIETONG TECHNOLOGY LTD., SHENZHEN
    Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 3 of 17



MINGXIN ASON TECHNOLOGY CO., LTD.,
SHENZHEN          MIST         TECHNOLOGY
DEVELOPMENT       CO.,   LTD.,    SHENZHEN
NEXTREND       TECHNOLOGY       CO.,  LTD.,
SHENZHEN NICKVI TECHNOLOGY CO., LTD.,
SHENZHEN ONE LIGHT YEAR TECHNOLOGY
CO., LTD., SHENZHEN OVNS TECHNOLOGY CO.,
LTD., SHENZHEN RELAXO TECHNOLOGY CO.,
LTD.,   SHENZHEN      SELLOT    ELECTRONIC
TECHNOLOGY       CO.,    LTD.,    SHENZHEN
SERISVAPE      TECHNOLOGY       CO.,  LTD.,
SHENZHEN SKEY TECHNOLOGY CO., LTD.,
SHENZHEN SYIKO TECHNOLOGY CO., LTD.,
SHENZHEN THUNDERSTONE TECHNOLOGY
CO.,     LTD.,    SHENZHEN       THUNDERY
TECHNOLOGY CO., LIMITED, SHENZHEN UNION
TECHNOLOGY SHARES CO., LTD., SHENZHEN
UNITED CHONG HING INDUSTRIAL CO., LTD.,
SHENZHEN VAPE LAB CO., LTD., SHENZHEN
VAPESOURCING ELECTRONICS CO., LTD.,
SHENZHEN WEJOY TECHNOLOGY CO., LTD.,
SHENZHEN XINXINXIN TECHNOLOGY CO.,
LTD., SHENZHEN XLC TECHNOLOGY CO., LTD.,
SHENZHEN YARK TECHNOLOGY CO., LTD.,
SHENZHEN YDF ELECTRONIC CO., LTD.,
SHENZHEN YGREEN TECHNOLOGY CO., LTD.,
SHENZHEN YIYEXIN TECHNOLOGY CO., LTD.,
SHENZHEN YPP TECHNOLOGY CO., LTD.,
SHENZHEN ZHAODENG PHOTOELECTRICITY
CO., LTD., SOULMATE VAPE STORE, SUNLIGHT
WORK ROOM, TABLEOK, TORCH TECHNOLOGY
(SHENZHEN) CO., LTD., TRAIL-BLAZER21, TRS-
SELLER2012, TRUSTSELLER2018, WANGMINGLI,
WEIHONG9901, XUANZI, ZHAOYANGYANG,
ZHENAIYICUN@163.COM and ZHENJIANG MOK
ELECTRONIC CIGARETTE TECHNOLOGY CO.,
LTD.,

Defendants
        Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 4 of 17



                                        GLOSSARY

Term               Definition                                                      Docket Entry
                                                                                     Number
Plaintiff or       Shenzhen Smoore Technology Ltd.                                     N/A
Smoore
Defendants         Anuonuo International Trade Company, baolfashion, BoWei             N/A
                   E-Cigarettes Store, caprice, Chi Na Tech (HZ) Co., Ltd.,
                   cmktech, daizhiwei, Dihao Electronic Technology (Shenzhen)
                   Limited, dingxinyan, Dongguan Cacuq Electronic Technology
                   Co., Ltd., Dongguan Jianqiao Hardware Products Co., Ltd.,
                   Dongguan RHS Home Accessories Factory, eastpudog, e-
                   cigarette Store, EvaFun E-Cigarettes Store, Explorer Outdoor
                   Sports Club, faded, fashion-fat, flowersbud, gardon, Green
                   Cigs, Guangxi Bayengtong Technology Co., Ltd., guohuihui,
                   hanrong, Hebei Bonster Technology                Co., Ltd.,
                   horizon_electronic, ineekvape, iNeekvape Store, iphone,
                   iVape Store, ivve.goods, Jinhua Chidao E-Commerce Co.,
                   Ltd., Kristy21, kujata515, liuhui884, momsmoney04,
                   newlivestyle, Omnipotent-up, sex-plaza2014, Shengzhen
                   Nuohengda Electronic Technology Co., Ltd.,Shenzhen
                   Aiwosen Technology Co., Limited, Shenzhen Apextor
                   Technology Co., Ltd., Shenzhen A-Touch Electronic Co., Ltd.,
                   Shenzhen AVBAD Technology Co., Ltd., Shenzhen B&E
                   Technology Co., Ltd., Shenzhen Boyou Yuyun Technology
                   Co., Ltd., Shenzhen Brosvapor Technology Co., Ltd.,
                   Shenzhen Buddy Technology Development Co., Ltd.,
                   Shenzhen Changing Technology Co., Ltd., Shenzhen
                   Chenman Technology Co., Ltd., Shenzhen Cloudy
                   Technology Co., Ltd., Shenzhen E-Union Technology Co.,
                   Ltd., Shenzhen Ever Deli Technology Co., Ltd., Shenzhen
                   Exertion Hardware Products Co., Ltd., Shenzhen
                   Globalevapor Technology Company Limited, Shenzhen
                   Globalsell Technology Co., Ltd., Shenzhen Golden Trading
                   Co., Ltd., Shenzhen Green Alliance Technology Co., Ltd.,
                   Shenzhen Hengshijian Technology Co., Ltd., Shenzhen Hong
                   Chuang New Energy Technology Co., Ltd., Shenzhen Ibeli
                   Technology Co., Ltd., Shenzhen IIsmooker Technology Co.,
                   Ltd., Shenzhen Innseed Technology Co., Ltd., Shenzhen
                   Itsuwa Electron Co., Ltd., Shenzhen Jiahaojia Technology Co.,
                   Limited, Shenzhen Kaiwei Electronics Co., Ltd., Shenzhen
                   Kalesi Electronics Co., Ltd., Shenzhen Lemaga Technology
                   Co., Ltd., Shenzhen Lexin Tong Digital Technology Co., Ltd.,
                   Shenzhen Lincoe Technology Co., Ltd., Shenzhen Lisheng
                   Technology Co., Ltd., Shenzhen Liuyang Chuangzhi
                   Technology Co., Ltd., Shenzhen Lotus Electron Co., Ltd.,


                                              i
      Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 5 of 17



                 Shenzhen LTQ VAPOR Electronics Co., Ltd., Shenzhen
                 Lumin Intelligent Technology Co., Ltd., Shenzhen
                 Mingjietong Technology Ltd., Shenzhen Mingxin Ason
                 Technology Co., Ltd., Shenzhen Mist Technology
                 Development Co., Ltd., Shenzhen Nextrend Technology Co.,
                 Ltd., Shenzhen Nickvi Technology Co., Ltd., Shenzhen One
                 Light Year Technology Co., Ltd., Shenzhen Ovns Technology
                 Co., Ltd., Shenzhen Relaxo Technology Co., Ltd., Shenzhen
                 Sellot Electronic Technology Co., Ltd., Shenzhen Serisvape
                 Technology Co., Ltd., Shenzhen Skey Technology Co., Ltd.,
                 Shenzhen Syiko Technology Co., Ltd., Shenzhen
                 Thunderstone Technology Co., Ltd., Shenzhen Thundery
                 Technology Co., Limited, Shenzhen Union Technology
                 Shares Co., Ltd., Shenzhen United Chong Hing Industrial Co.,
                 Ltd., Shenzhen Vape Lab Co., Ltd., Shenzhen Vapesourcing
                 Electronics Co., Ltd., Shenzhen Wejoy Technology Co., Ltd.,
                 Shenzhen Xinxinxin Technology Co., Ltd., Shenzhen XLC
                 Technology Co., Ltd., Shenzhen Yark Technology Co., Ltd.,
                 Shenzhen YDF Electronic Co., Ltd., Shenzhen Ygreen
                 Technology Co., Ltd., Shenzhen Yiyexin Technology Co.,
                 Ltd., Shenzhen YPP Technology Co., Ltd., Shenzhen
                 Zhaodeng Photoelectricity Co., Ltd., Soulmate Vape Store,
                 Sunlight Work Room, tableok, Torch Technology (Shenzhen)
                 Co., Ltd., trail-blazer21, trs-seller2012, trustseller2018,
                 wangmingli,       weihong9901,     xuanzi,    zhaoyangyang,
                 zhenaiyicun@163.com and Zhenjiang Mok Electronic
                 Cigarette Technology Co., Ltd.
Defaulting       Anuonuo International Trade Company, baolfashion, BoWei        N/A
Defendants       E-Cigarettes Store, caprice, daizhiwei, Dihao Electronic
                 Technology (Shenzhen) Limited, dingxinyan, eastpudog, e-
                 cigarette Store, EvaFun E-Cigarettes Store, Explorer Outdoor
                 Sports Club, faded, gardon, Guangxi Bayengtong Technology
                 Co., Ltd., guohuihui, hanrong, Hebei Bonster Technology Co.,
                 Ltd., ineekvape, iNeekvape Store, iphone, Jinhua Chidao E-
                 Commerce Co., Ltd., Kristy21, kujata515, liuhui884,
                 momsmoney04, newlivestyle, Omnipotent-up, Shengzhen
                 Nuohengda Electronic Technology Co., Ltd., Shenzhen
                 Apextor Technology Co., Ltd., Shenzhen A-Touch Electronic
                 Co., Ltd., Shenzhen AVBAD Technology Co., Ltd., Shenzhen
                 B&E Technology Co., Ltd., Shenzhen Boyou Yuyun
                 Technology Co., Ltd., Shenzhen Buddy Technology
                 Development Co., Ltd., Shenzhen Chenman Technology Co.,
                 Ltd., Shenzhen E-Union Technology Co., Ltd., Shenzhen Ever
                 Deli Technology Co., Ltd., Shenzhen Exertion Hardware
                 Products Co., Ltd., Shenzhen Globalevapor Technology
                 Company Limited, Shenzhen Globalsell Technology Co., Ltd.,

                                           ii
       Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 6 of 17



                  Shenzhen Golden Trading Co., Ltd., Shenzhen Green Alliance
                  Technology Co., Ltd., Shenzhen Hengshijian Technology Co.,
                  Ltd., Shenzhen Hong Chuang New Energy Technology Co.,
                  Ltd., Shenzhen Ibeli Technology Co., Ltd., Shenzhen
                  IIsmooker Technology Co., Ltd., Shenzhen Innseed
                  Technology Co., Ltd., Shenzhen Itsuwa Electron Co., Ltd.,
                  Shenzhen Jiahaojia Technology Co., Limited, Shenzhen
                  Kaiwei Electronics Co., Ltd., Shenzhen Kalesi Electronics
                  Co., Ltd., Shenzhen Lemaga Technology Co., Ltd., Shenzhen
                  Lexin Tong Digital Technology Co., Ltd., Shenzhen Lincoe
                  Technology Co., Ltd., Shenzhen Lisheng Technology Co.,
                  Ltd., Shenzhen Liuyang Chuangzhi Technology Co., Ltd.,
                  Shenzhen Lotus Electron Co., Ltd., Shenzhen Lumin
                  Intelligent Technology Co., Ltd., Shenzhen Mingjietong
                  Technology Ltd., Shenzhen Mist Technology Development
                  Co., Ltd., Shenzhen One Light Year Technology Co., Ltd.,
                  Shenzhen Relaxo Technology Co., Ltd., Shenzhen Sellot
                  Electronic Technology Co., Ltd., Shenzhen Serisvape
                  Technology Co., Ltd., Shenzhen Skey Technology Co., Ltd.,
                  Shenzhen Syiko Technology Co., Ltd., Shenzhen Thundery
                  Technology Co., Limited, Shenzhen Union Technology
                  Shares Co., Ltd., Shenzhen United Chong Hing Industrial Co.,
                  Ltd., Shenzhen Xinxinxin Technology Co., Ltd., Shenzhen
                  XLC Technology Co., Ltd., Shenzhen Yark Technology Co.,
                  Ltd., Shenzhen YDF Electronic Co., Ltd., Shenzhen Ygreen
                  Technology Co., Ltd., Shenzhen Yiyexin Technology Co.,
                  Ltd., Shenzhen Zhaodeng Photoelectricity Co., Ltd., Soulmate
                  Vape Store, Sunlight Work Room, tableok, Torch Technology
                  (Shenzhen) Co., Ltd., wangmingli, xuanzi, zhaoyangyang and
                  zhenaiyicun@163.com
Alibaba           Alibaba.com, an online marketplace platform that allows               N/A
                  manufacturers, wholesalers and other third-party merchants,
                  like Defendants, to advertise, offer for sale, sell, distribute and
                  ship their wholesale and retail products originating from China
                  directly to consumers across the world and specifically to
                  consumers residing in the U.S., including New York
AliExpress        Aliexpress.com, an online marketplace platform that allows            N/A
                  manufacturers, wholesalers and other third-party merchants,
                  like Defendants, to advertise, offer for sale, sell, distribute and
                  ship their wholesale and retail products originating from China
                  directly to consumers across the world and specifically to
                  consumers residing in the U.S., including New York
eBay              eBay.com, a San Jose, California-based online marketplace             N/A
                  and e-commerce platform owned by eBay Inc., a Delaware
                  corporation, that allows manufacturers and other third-party
                  merchants, like Defendants, to advertise, distribute, offer for

                                               iii
       Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 7 of 17



                  sale and/or sell in what it characterizes as either auction-style
                  or fixed-price formats and ship their retail products, which,
                  upon information and belief, originate from China, among
                  other locations, directly to consumers worldwide and
                  specifically to consumers residing in the U.S., including in
                  New York
Wish              Wish.com, a San Francisco, California-based, online                   N/A
                  marketplace and e-commerce platform owned by
                  ContextLogic, Inc., a Delaware corporation (“ContextLogic”),
                  that allows manufacturers and other third-party merchants, like
                  Defendants, to advertise, distribute, offer for sale, sell and ship
                  their retail products, which, upon information and belief,
                  primarily originate from China, directly to consumers
                  worldwide and specifically to consumers residing in the U.S.,
                  including New York
Epstein Drangel   Epstein Drangel LLP, counsel for Plaintiff                            N/A
NAL               New Alchemy Limited, a company that provides intellectual             N/A
                  property infringement research services, to investigate and
                  research manufacturers, wholesalers, retailers and/or other
                  merchants offering for sale and/or selling counterfeit products
                  on online marketplace platforms
New York          20 Cooper Square, New York, NY 10003                                  N/A
Addresses         105 Avenue B, Apt 4B, New York, NY 10009
                  244 Madison Ave, Suite 411, New York, NY 10016
                  944 Havemeyer Ave, Bronx, NY 10473
Sealing Order     Order to Seal File entered on October 25, 2019                          1
Complaint         Plaintiff’s Complaint filed on October 25, 2019                         7
Application       Plaintiff’s Ex Parte Application for: 1) a temporary restraining      12-16
                  order; 2) an order restraining Merchant Storefronts (as defined
                  infra) and Defendants’ Assets (as defined infra) with the
                  Financial Institutions (as defined infra); 3) an order to show
                  cause why a preliminary injunction should not issue; 4) an
                  order authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on October 25,
                  2019
Zhu Dec.          Declaration of Derek Zhu in Support of Plaintiff’s Application         16
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s                14
                  Application
Yamali Dec.       Declaration of Danielle S. Yamali in Support of Plaintiff’s            15
                  Application
Smoore Brands     Smoore owns and operates numerous electronic cigarette                N/A
                  brands, including CCELL and VAPORESSO
CCELL Products    Electronic cigarette products including cartridges, atomizers,        N/A
                  batteries, disposables and related accessories promoted and
                  sold through the CCELL brand


                                               iv
       Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 8 of 17



VAPORESSO             Electronic cigarettes including vape mods, kits, tanks, coils      N/A
Products              and related accessories promoted and sold through the
                      VAPORESSO brand
Smoore Products       CCELL Products and VAPORESSO Products                              N/A
CCELL Marks           U.S. Trademark Registrations Nos.: 5,633,060 for “CCELL”           N/A
                      for goods in Class 34; 5,462,670 for “CCELL” for goods in
                      Class 9; and 5,435,824 for “               ” for goods in Class
                      34
VAPORESSO             U.S. Trademark Registration No. 4,920,266 for “                    N/A
Registration                          ” for goods in Classes 9, 34 and 35
VAPORESSO             U.S. Trademark Serial Application No. 88/603,037 for               N/A
Application           “VAPORESSO” for a variety of goods in Class 34
VAPORESSO             The marks covered by the VAPORESSO Registration and                N/A
Marks                 VAPORESSO Application
Smoore Marks          CCELL Marks and VAPORESSO Marks                                    N/A
CCELL Website         www.ccell.com                                                      N/A
VAPORESSO             www.vaporesso.com                                                  N/A
Website
Counterfeit           Products bearing or used in connection with one or more of the     N/A
Products              Smoore Marks, and/or products in packaging and/or
                      containing labels and/or hang tags bearing one or more of the
                      Smoore Marks, and/or bearing or used in connection with
                      marks that are confusingly similar to the Smoore Marks and/or
                      products that are identical or confusingly similar to one or
                      more of the Smoore Products
Infringing Listings   Defendants’ listings for Counterfeit Products                      N/A
User Accounts         Any and all websites and any and all accounts with online          N/A
                      marketplace platforms such as Alibaba, AliExpress, eBay and
                      Wish, as well as any and all as yet undiscovered accounts with
                      additional online marketplace platforms held by or associated
                      with Defendants, their respective officers, employees, agents,
                      servants and all persons in active concert or participation with
                      any of them
Merchant              Any and all User Accounts through which Defendants, their          N/A
Storefronts           respective officers, employees, agents, servants and all persons
                      in active concert or participation with any of them operate
                      storefronts to manufacture, import, export, advertise, market,
                      promote, distribute, display, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products, which are held by or
                      associated with Defendants, their respective officers,
                      employees, agents, servants and all persons in active concert
                      or participation with any of them
Defendants’ Assets    Any and all money, securities or other property or assets of       N/A
                      Defendants (whether said assets are located in the U.S. or
                      abroad)


                                                  v
        Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 9 of 17



Defendants’        Any and all financial accounts associated with or utilized by     N/A
Financial Accounts any Defendants or any Defendants’ User Accounts or
                   Merchant Storefront(s) (whether said account is located in the
                   U.S. or abroad)
Financial          Any banks, financial institutions, credit card companies and      N/A
Institutions       payment processing agencies, such as ContextLogic, PayPal
                   Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                   Group d/b/a Alibaba.com payment services (e.g., Alipay.com
                   Co., Ltd., Ant Financial Services Group), PingPong Global
                   Solutions, Inc. (“PingPong”) and other companies or agencies
                   that engage in the processing or transfer of money and/or real
                   or personal property of Defendants
Third Party        Online marketplace platforms, including, without limitation,      N/A
Service Providers  Alibaba, AliExpress, eBay and Wish, as well as any and all as
                   yet undiscovered online marketplace platforms and/or entities
                   through which Defendants, their respective officers,
                   employees, agents, servants and all persons in active concert
                   or participation with any of them manufacture, import, export,
                   advertise, market, promote, distribute, offer for sale, sell
                   and/or otherwise deal in Counterfeit Products which are
                   hereinafter identified as a result of any order entered in this
                   action, or otherwise
Defendants’        Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets      were and/or are attached and frozen or restrained pursuant to
                   the TRO and/or PI Order, or which are attached and frozen or
                   restrained pursuant to any future order entered by the Court in
                   this Action
Plaintiff’s Motion Plaintiff’s Application for Default Judgment and a Permanent      TBD
for Default        Injunction should not be entered Against Defaulting
Judgment           Defendants filed on February 28, 2020
Yamali Aff.        Affidavit by Danielle S. Yamali in Support of Plaintiff’s         TBD
                   Motion for Default Judgment




                                                vi
     Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 10 of 17



        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendant’s unauthorized use of Plaintiff’s Smoore Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle S.

Yamali in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards
    Damages will be addressed in a separate order.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,

    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    the Court finds such an award to be reasonable and Plaintiff is awarded $50,000.000 in
1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
    Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 11 of 17



  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  statutory damages against each and every Defaulting Defendant (a total of eighty six (86)

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Defaulting Defendants) pursuant to 15 U.S.C. § 1117(c) of the Lanham Act, for a total of Four

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Million Three Hundred U.S. Dollars ($4,300,000.00) plus post-judgment interest (“Defaulting

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Defendants’ Individual Damages Awards”).


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Smoore Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the

         Smoore Marks;

      B. directly or indirectly infringing in any manner Plaintiff’s Smoore Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Smoore

         Marks to identify any goods or services not authorized by Plaintiff;

      D. using Plaintiff’s Smoore Marks, or any other marks that are confusingly similar to the

         Smoore Marks on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in the Counterfeit Products;




                                               2
Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 12 of 17



 E. using any false designation of origin or false description, or engaging in any action

    which is likely to cause confusion, cause mistake and/or to deceive members of the

    trade and/or the public as to the affiliation, connection or association of any product

    manufactured, imported, exported, advertised, marketed, promoted, distributed,

    displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

    the origin, sponsorship or approval of any product manufactured, imported, exported,

    advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

    Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

 F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

    disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

    business records, documents or any other records or evidence relating to:

        i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

        ii. Defaulting Defendants’ Assets; and

        iii. the manufacture, importation, exportation, advertising, marketing, promotion,

            distribution, display, offering for sale and/or sale of Counterfeit Products by

            Defaulting Defendants and by its respective officers, employees, agents,

            servants and all persons in active concert or participation with any of them; and

 G. effecting assignments or transfers, forming new entities or associations, or creating

    and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

    means of importation, exportation, advertising, marketing, promotion, distribution,

    display, offering for sale and/or sale of Counterfeit Products for the purposes of

    circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                          3
     Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 13 of 17



2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe Plaintiff’s Smoore

     Marks or bear any marks that are confusingly similar to the Smoore Marks pursuant to 15

     U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendants and Defaulting Defendants’ User

           Accounts and Merchant Storefronts, including, without limitation, continued operation

           of Defaulting Defendants’ User Accounts and Merchant Storefronts; and



                                                4
       Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 14 of 17



        B. knowingly instructing, aiding or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

              and III(3)(A) through III(3)(B) above through III(4)(A) above.

        IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                          V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 VI.     Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                  15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   powers to issue remedies ancillary to its authority to provide final relief, and given the

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   difficulties Plaintiff would have enforcing this Order, Defaulting Defendants’ Frozen Assets

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   Defendants’ Frozen Assets equal Defaulting Defendants’ Individual Damages Awards, hereby

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   released and transferred to Plaintiff as full satisfaction of Defaulting Defendants’ Individual

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   Damages Award for that Defaulting Defendant, and those Defaulting Defendants’ Frozen

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel


                                                   5
   Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 15 of 17



  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  within twenty (20) business days following the service of this Order, and upon receipt by

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Plaintiff’s counsel of such Defaulting Defendants’ Frozen Assets in full satisfaction of

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Defaulting Defendants’ Individual Damages Awards, the Financial Institution(s) holding that

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen Accounts may

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  unfreeze that Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Accounts. To the extent that Defaulting Defendants’ Frozen Assets are less than Defaulting

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Defendants’ Individual Damages Awards, that Defaulting Defendants’ Frozen Assets are

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendants’

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendants’

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendants’ Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendants’ Individual Damages

  Awards owed to it by that Defaulting Defendant under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants’



                                                6
 Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 16 of 17



Individual Damages Awards owed to them by any Defaulting Defendants under this Order, in

the event that Plaintiff discovers new and/or additional Defaulting Defendants’ Assets

(whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants’ Financial

Accounts (whether said account is located in the U.S. or abroad) (“Defaulting Defendants’

Additional Assets” and “Defaulting Defendants’ Additional Financial Accounts,”

respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

Institutions controlling or otherwise holding such Defaulting Defendants’ Additional Assets

and/or Defaulting Defendants’ Additional Financial Accounts (“Financial Institutions Holding

Defaulting Defendants’ Additional Assets and/or Financial Accounts”);

   A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

       Additional Assets and/or Financial Accounts shall immediately locate Defaulting

       Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

       Defendants’ Additional Assets in Defaulting Defendant’s Additional Financial

       Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   B. After twenty (20) business days following the service of this Order on Financial

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       Damages Award, unless Defaulting Defendants have filed with this Court and served

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

       XXXXXXXXXXXXXXXXXXXXXXX
       be exempted from this Order.




                                             7
     Case 1:19-cv-09896-LGS-RWL Document 75 Filed 04/23/20 Page 17 of 17



                                 VII.    Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendant’s

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendant to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Ten Thousand U.S. Dollar ($10,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.


   So Ordered.

   Dated: April 23, 2020
          New York, New York




                                                8
